DIAL, Justice,
dissenting.
I respectfully dissent.
In a prosecution for burglary, the intent to commit theft may be inferred from the circumstances. An entry made without consent in the nighttime is presumed to have been made with intent to commit theft. Mauldin v. State, 628 S.W.2d 793, 795 (Tex.Crim.App.1982). Thus, all the elements of the crime of burglary of a habitation were established.
The testimony that the appellant fled from the scene driving at a very high rate of speed and would not stop for the officers’ lights and siren is sufficient for a rational trier of fact to conclude he was a party participating in the burglary as the get-away driver. Thompson v. State, 697 S.W.2d 413, 417 (Tex.Crim.App.1985).
I would affirm the conviction.